            Case 3:19-cv-03132-WHO Document 103 Filed 01/15/21 Page 1 of 5



 1   JENNER & BLOCK LLP                                THE BUSINESS LITIGATION GROUP PC
     David R. Singer (Cal. Bar No. 204699)             Marc N. Bernstein (Cal. Bar No. 145837)
 2   dsinger@jenner.com                                mbernstein@blgrp.com
     633 West 5th Street, Suite 3600                   Will B. Fitton (Cal. Bar No. 182818)
 3   Los Angeles, CA 90071                             wfitton@blgrp.com
     Phone:        (213) 239-5100                      150 Spear Street, Suite 800
 4   Facsimile:    (213) 239-5199                      San Francisco, CA 94105
                                                       Phone:         (415) 765-6634
 5   JENNER & BLOCK LLP                                Facsimile:     (415) 283-4804
     Andrew H. Bart (pro hac vice)
 6   abart@jenner.com                                  Attorneys for Plaintiff
     Jacob L. Tracer (pro hac vice)                    UAB “Planner5D” d/b/a Planner 5D
 7   jtracer@jenner.com
     919 Third Avenue, 39th Floor
 8   New York, NY 10022
     Phone:       (212) 891-1600
 9   Facsimile: (212) 891-1699

10   Attorneys for Defendant
     The Trustees of Princeton University
11
     KIRKLAND & ELLIS LLP
12   Dale M. Cendali (Cal. Bar No. 1969070)
     dale.cendali@kirkland.com
13   Johanna Schmitt (pro hac vice)
     johanna.schmitt@kirkland.com
14   Ari E. Lipsitz (pro hac vice)
     ari.lipsitz@kirkland.com
15   601 Lexington Avenue
     New York, NY 10022
16   Phone:          (212) 446-4800
     Facsimile:      (212) 446-4900
17
     Attorneys for Defendants
18   Facebook Inc. and Facebook Technologies, LLC

19
                                      UNITED STATES DISTRICT COURT
20
                                 NORTHERN DISTRICT OF CALIFORNIA
21
                                         SAN FRANCISCO DIVISION
22
     UAB “PLANNER5D” d/b/a PLANNER 5D,              Case No. 3:19-cv-03132-WHO
23                                                  Case No. 3:20-cv-02198-WHO
                                 Plaintiff,         Case No. 3:20-cv-08261-WHO
24
           v.                                       STIPULATION AND [PROPOSED] ORDER
25                                                  EXTENDING TIME TO RESPOND TO
     FACEBOOK INC.; FACEBOOK                        COPYRIGHT COMPLAINT
26   TECHNOLOGIES, LLC; THE TRUSTEES
                                                    This Document Relates To:
     OF PRINCETON UNIVERSITY; et al.;               Case No. 3:20-cv-08261-WHO
27
                                 Defendants.        Complaint filed: November 23, 2020
28


                                               STIPULATION
              Case 3:19-cv-03132-WHO Document 103 Filed 01/15/21 Page 2 of 5



 1
                                              JOINT STIPULATION
 2
              Pursuant to Civil L.R. 6-2 and 7-12, it is hereby stipulated by and among Plaintiff UAB
 3
     “Planner5D” d/b/a Planner 5D (“Plaintiff”), Defendants Facebook Inc. and Facebook Technologies, LLC
 4
     (together, “Facebook”), and Defendant The Trustees of Princeton University (“Princeton,” and together
 5
     with Facebook, “Defendants”), through their respective attorneys, that:
 6
              WHEREAS, Defendants currently must respond to the Complaint for Copyright Infringement (the
 7
     “Copyright Complaint”) filed by Plaintiff on November 23, 2020 in Case No. 3:20-cv-08261 on or before
 8
     January 19, 2021 (ECF No. 100);
 9
              WHERAS, Plaintiff and Defendants met and conferred and agree that, subject to the approval of
10
     the Court, Defendants may have two additional weeks to respond to the Copyright Complaint (i.e., until
11
     February 2, 2021) as a professional courtesy;
12
              WHEREAS, Plaintiff and Defendants further agree that, subject to the approval of the Court, the
13
     following dates in this action should be extended for two weeks and the following schedule should apply:
14
                    Defendants shall move to dismiss the Copyright Complaint on or before February 2, 2021;
15
                    Plaintiff shall oppose Defendants’ motions to dismiss the Copyright Complaint on or before
16
                     March 3, 2021;
17
                    Defendants shall file any reply submissions in support of their motions to dismiss on or
18
                     before March 17, 2021;
19
                    Defendants’ motions to dismiss shall be set for hearing on March 31, 2021;
20
                    The parties shall file a joint case management statement on or before May 4, 2021; and
21
                    The initial case management conference shall be held on May 11, 2021; and
22
              WHEREAS, there are no other deadlines set by the Court in this action that will be affected by the
23
     foregoing schedule.
24
              NOW, THEREFORE, IT IS STIPULATED AND AGREED THAT, subject to the approval of the
25
     Court:
26
                    Defendants shall move to dismiss the Copyright Complaint on or before February 2, 2021;
27
                    Plaintiff shall oppose Defendants’ motions to dismiss the Copyright Complaint on or before
28
                                                             1
                                                       STIPULATION
                                    Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
           Case 3:19-cv-03132-WHO Document 103 Filed 01/15/21 Page 3 of 5



 1
                  March 3, 2021;
 2
                 Defendants shall file any reply submissions in support of their motions to dismiss on or
 3
                  before March 17, 2021;
 4
                 Defendants’ motions to dismiss shall be set for hearing on March 31, 2021;
 5
                 The parties shall file a joint case management statement on or before May 4, 2021; and
 6
                 The initial case management conference shall be held on May 11, 2021.
 7

 8   Dated: January 15, 2021                        JENNER & BLOCK LLP

 9
                                                    By: /s/ Andrew H. Bart
10                                                  ANDREW H. BART (PRO HAC VICE)
11                                                  Attorneys for Defendant
                                                    The Trustees of Princeton University
12

13   Dated: January 15, 2021                        KIRKLAND & ELLIS LLP

14
                                                    By: /s/ Dale M. Cendali
15                                                  DALE M. CENDALI (CAL. BAR NO. 1969070)
16
                                                    Attorneys for Defendants
17                                                  Facebook Inc. and Facebook Technologies, LLC
18
     Dated: January 15, 2021                        THE BUSINESS LITIGATION GROUP PC
19

20                                                  By: /s/ Marc N. Bernstein
                                                    MARC N. BERNSTEIN (CAL. BAR NO. 145837)
21

22                                                  Attorneys for Plaintiff
                                                    UAB “Planner5D” d/b/a Planner 5D
23

24

25

26

27

28
                                                         2
                                                   STIPULATION
                                Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
            Case 3:19-cv-03132-WHO Document 103 Filed 01/15/21 Page 4 of 5



 1
                                           [PROPOSED] ORDER
 2
     PURUSANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS ORDERED THAT:
 3
           1. Defendants shall move to dismiss the Copyright Complaint on or before February 2, 2021;
 4
           2. Plaintiff shall oppose Defendants’ motions to dismiss the Copyright Complaint on or before
 5
              March 3, 2021;
 6
           3. Defendants shall file any reply submissions in support of their motions to dismiss on or before
 7
              March 17, 2021;
 8
           4. Defendants’ motions to dismiss shall be set for hearing on March 31, 2021;
 9
           5. The parties shall file a joint case management statement on or before May 4, 2021; and
10
           6. The initial case management conference shall be held on May 11, 2021
11

12

13
           IT IS SO ORDERED.
14
     Dated: ______________, 2021                         ____________________________________
15                                                             The Honorable William H. Orrick
                                                               United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 [PROPOSED] ORDER
                                 Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
             Case 3:19-cv-03132-WHO Document 103 Filed 01/15/21 Page 5 of 5



 1
                                                ATTESTATION
 2
            I, Andrew H. Bart, am the ECF user whose ID and password are being used to file this Stipulation
 3
     and [Proposed] Order Extending Time to Respond to Copyright Complaint. In compliance with Local
 4
     Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this document has been obtained from all
 5
     signatories.
 6

 7   Dated: January 15, 2021                                     By: /s/ Andrew H. Bart_________________
                                                                         Andrew H. Bart (pro hac vice)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     ATTESTATION
                                  Case Nos. 3:19-cv-03132-WHO & 3:20-cv-08261-WHO
